It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby, reversed on the authority of Dingledy Lumber Co. v. Erie Rd. Co., 102 Ohio St., 236. And coming now to render the judgment that the court of appeals should have rendered, it is, hereby ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to the court of common pleas with instructions to determine from the evidence the damage sustained by The Continental Sugar Company and render judgment therefor.

Judgment reversed and cause remanded.

Marshall, C. J., Johnson, Hough, Wanamaker and Matthias, JJ., concur.